Citation Nr: 1828006	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thoracic spondylosis.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served in the California Army National Guard and was ordered to active duty for training (ACDUTRA) from February 1965 to July 1965.  He served on active duty from May 1968 to December 1969, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Thoracic spondylosis, which was incidentally discovered on chest x-ray examination more than 42 years after separation from active duty service, was not manifested in service or within one year of separation from service, and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for thoracic spondylosis have not been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection

The Veteran seeks service connection for thoracic spondylosis, which was incidentally diagnosed by chest x-ray examination in March 2012 in connection with a VA examination for hypertension.  In his May 2012 claim for service connection, he asserted that the VA examiner told him that the thoracic spondylosis "could have been caused by my bouncing around inside of armored vehicles during my military career."  In correspondence received in July 2014, the Veteran expressed his belief that his "thoracic spondylosis could only have [been] caused by [his] service in the Army" when he was "required to carry a heavy backpack on maneuvers" and to load very heavy boxes onto tanks and dusters.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  In turn, "active duty" includes full-time duty in the Armed Forces, other than active duty for training; and "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C. § 101(21)(A), (10), respectively.  The "reserve component" includes the Army National Guard of the United States.  Id. § 101(27)(F).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007)  (internal citation omitted).  "Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed 'full-time duty' under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505."  Id. at 58.

To the extent the Veteran may allege that his thoracic spondylosis is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303 (a).  Thus, to establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (the fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA OR INACDUTRA).

Turning to the evidence, the Veteran's DD214s identify his military occupational specialty (MOS) as armor crewman during his ACDUTRA service and as light armored weapons crewman during his active duty service.

The Veteran's ACDUTRA and active duty service treatment records are entirely silent for complaints, diagnosis, or treatment for back problems.  In reports of medical history dated in December 1964, June 1965, May 1968, and December 1969, the Veteran denied currently or ever having worn a brace or back support or having back trouble of any kind.  At the same time, he denied ever having had an illness or injury other than those already noted.  On corresponding reports of medical examination, his spine was reported as normal on clinical examination.  On active duty separation examination in December 1969, he assessed his present health as "excellent."

Post-service VA treatment records from the Sepulveda VA Medical Center (VAMC) dated in August 2006 and from the St. Louis VAMC dated from July 2009 to February 2014 are silent for any complaints or treatment for back problems.  Reported physical examination findings among these records show the Veteran's back had normal curvature and mobility without pain or tenderness.

In connection with his service connection claim for hypertension, the Veteran presented for a chest x-ray in February 2012 prior to his scheduled VA examination.  Reported findings included "marked thoracic spondylosis."  Both the March 2012 VA examination report pertinent to hypertension and correspondence dated the following day notifying the Veteran that his chest x-ray showed thoracic spondylosis contained no reference to any subjective back complaints and no comments regarding the incidental x-ray finding of thoracic spondylosis. 

After receiving the March 2012 letter notifying him of the thoracic spondylosis finding, the Veteran reported the diagnosis during VA primary care visits, but did not identify any associated symptomatology, such as back pain.

In March 2015 correspondence, the Veteran's representative suggested on the Veteran's behalf that his thoracic spondylosis was related to his "required duties during combat operations in Vietnam, which included lifting and carrying numerous heavy objects and packages."

Having considered the medical and lay evidence of record, the Board finds that service connection for thoracic spondylosis is not warranted on any basis.

First, the Veteran's service treatment records and post-service VA treatment records support the conclusion that a back injury was not incurred during ACDUTRA or active duty service.  In this regard, while thoracic spondylosis is not a disability capable of lay diagnosis because x-ray imaging and interpretation is required, the Veteran is competent to describe symptoms of a back disability such as pain, stiffness, or decreased range of motion, and to describe a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).   

Despite his competence to describe symptoms and chronicity of back problems, during his military service, the Veteran denied having back problems, denied experiencing any unreported injury, did not report any symptoms of back problems, and physical examination revealed a normal spine on separation examination.  Similarly, post-service treatment records dated from August 2006 until thoracic spondylosis was discovered in February 2012 reflect the Veteran repeatedly sought evaluation and treatment for knee pain, but did not once mention any current back problems or history of back problems.

While the absence of evidence does not by itself warrant a negative inference, here given the many years during which the Veteran sought treatment for other orthopedic pain, a notation or reference to back problems would be expected in these records if the Veteran were experiencing current, chronic back symptoms.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); see also Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, these records weigh against any finding of in-service incurrence of a back injury or any continuity of back symptoms since separation from service.

Finally, in considering the Veteran's claim on a direct basis, the Board acknowledges that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The provision does not mean that a grant of service connection is presumed.  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In this case, the Veteran did not receive awards indicative of participation in combat, but service connection was established for PTSD after a VA examiner linked his current diagnosis to his reported stressor in which his sergeant was hit by some rockets and killed while they rode together in a duster in Vietnam.  However, in correspondence in support of his PTSD claim and on VA examination in September 2011 the Veteran stated he had not been injured in the attack.  Because the Veteran has consistently denied any injury during his traumatic military experience and because service treatment records reflect normal spine findings and no subjective back problems on separation examination shortly after returning from Vietnam, the Board finds he has not presented satisfactory lay or other evidence to support a finding that a back injury was incurred in combat or during ADUTRA or active duty service generally.

Second, service connection for thoracic spondylosis (arthritis) is not warranted on a presumptive basis because it did not manifest to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Rather, the first evidence of a thoracic arthritis was the incidental finding of spondylosis on chest x-ray examination in February 2012, more than four decades after separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board considered the Veteran's report that the March 2012 VA examiner told him his thoracic spondylosis could have been caused by bouncing around inside armored vehicles during military service.  Although the Veteran is competent to report what he was told by a clinician, the Board finds that the contemporaneously-created clinical records, including the negative separation examination, are entitled to greater probative weight.  See e.g. Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  Moreover, the record contains no other indication that the Veteran's thoracic spondylosis, first identified many years after service separation, is causally related to his active service or any incident therein, to include bouncing around inside armored vehicles.  The March 2012 hypertension VA examiner did not suggest any etiology for the Veteran's spondylosis.  Furthermore, the examination report itself does not mention the Veteran's back with the exception of the February 2012 chest x-ray contained in the report.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for thoracic spondylosis on any basis.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for thoracic spondylosis is denied.


REMAND

The Veteran contends that he has a current bilateral hearing loss and tinnitus disability that began during military service in connection with his duties as a tanker and duster crewmember.  

His active duty service treatment records document a significant threshold shift between enlistment examination in May 1968 and separation examination in December 1969, particularly at 500 hertz (Hz) bilaterally.  Smaller shifts between 5 and 15 decibels at 1000, 2000, and 4000 Hz also occurred.  Despite that shift, the Veteran denied currently or ever having hearing loss, ear trouble, or running ears in reports of medical history throughout service, including on separation examination.

During VA primary care in August 2006, the Veteran denied any perceived loss of hearing on a review of systems.  Other VA treatment records are silent for any complaints of hearing loss or tinnitus.  On examination of the ears in July 2009, his tympanic membranes were "dull," and in February 2014, his left tympanic membrane was blocked by cerumen while his right tympanic membrane was clear.

The Veteran was afforded a VA audiological examination in January 2013.  He described military noise exposure involving his duties as a tank operator and from mortars and live weapons fire while in Vietnam.  (The AOJ has verified his service in Vietnam from February 1969 to November 1969).  He reported that his tinnitus began after exposure to tank noise and live weapons fire while in the service.  Audiometric testing revealed the Veteran did not have a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (defining when VA will consider impaired hearing to be a disability).  Nevertheless, the examiner opined that the Veteran's decreased hearing was related to his military noise exposure, reasoning that service treatment records documented a threshold shift between examinations in May 1968 and December 1969.  The audiologist also opined that the Veteran's reported tinnitus was at least as likely as not a symptom associated with the hearing loss because tinnitus is known to be a symptom associated with hearing loss.

Because the Veteran did not have a current hearing loss disability on VA examination, the AOJ obtained a supplemental medical opinion in May 2013.  The reviewing VA physician, who appears to be an osteopathic manipulative specialist, opined it was less likely as not that the Veteran's reported tinnitus was related to military noise exposure because the January 2013 audiogram revealed normal bilateral hearing.  The physician also opined it was less likely as not that the Veteran has hearing loss secondary to military noise exposure. 

Unfortunately, neither opinion provides sufficient information for the Board to decide these claims.  Notably, the January 2013 VA examination report includes only a history of military noise exposure without addressing post-service occupational and recreational noise exposure.  In this regard, the evidence of record establishes that after service the Veteran worked for 36 years in the forklift industry until his retirement in 2006.  Similarly, the examination report does not address the Veteran's subjective reports on separation examination in December 1969 or during a VA primary care visit in August 2006 in which he denied perceived ear problems or hearing loss.  Finally, while the May 2015 physician opined that neither the Veteran's decreased hearing acuity nor tinnitus were related to his military noise exposure because audiometric data did not show a current hearing loss disability, the physician did not address the significance, if any, of threshold shift in service.

In March 2015 correspondence, the Veteran's representative indicated the Veteran's hearing loss had worsened since the last examination and that the Veteran found the May 2013 VA opinion regarding tinnitus inadequate because he "experienced tinnitus ever since his combat activity in Vietnam."

To resolve the ambiguity or discrepancy among the two VA medical opinions and to obtain a complete history of the Veteran's noise exposure, the AOJ should arrange for the Veteran to undergo an additional VA audiological examination, requesting opinions from an audiologist as to the likely onset and etiology of the Veteran's reported tinnitus and any current hearing loss disability.

Turning to the remaining issue on appeal, the Veteran contends that his current hypertension began after separation from active duty service around 1972 or 1973.  He believes that his hypertension was caused by salt tablets he was required to take during his tour of duty in Vietnam from February 1969 to November 1969 and subsequently aggravated by his service-connected PTSD.

During a March 2012 VA examination, the Veteran reported being diagnosed with hypertension around 1974 or 1975 and denied having hypertension before or during active duty service.  The examiner opined it was less likely than not that the Veteran's current hypertension was proximately due to or the result of the Veteran's service-connected PTSD.  The examiner also opined that PTSD "might aggravate hypertension, but not cause it."  Although the examiner addressed both aspects of a secondary service connection claim (proximate cause and aggravation), the opinion does not include a rationale for the unfavorable proximate cause opinion, and the aggravation opinion is merely speculative without addressing the particular facts of the Veteran's claim.  Therefore, the AOJ should return the claims file to the March 2012 VA examiner, or another examiner if necessary, to obtain a supplemental medical opinion supported by a medical rationale that is consistent with the evidence of record.

Prior to arranging for any VA examination, the AOJ should obtain ongoing treatment records from the St. Louis VAMC dating since February 2014.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all treatment records dating since February 2014 from the St. Louis VAMC and any other VA or private treatment records the Veteran identifies pertinent to his claimed disabilities, including bilateral hearing loss, tinnitus, and hypertension.

2.  Arrange for the Veteran to undergo a VA audiological examination to determine whether any current bilateral hearing loss disability or reported tinnitus had its onset in service or is medically related to service.  The electronic claims file and a complete copy of this REMAND must be made available to the audiologist for review in connection with the examination.  All indicated tests and studies should be accomplished and the reports of such must be associated with the examination report.

For any current bilateral hearing loss found on examination and for the reported tinnitus, the audiologist should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss or tinnitus had its onset during service, manifested to a compensable degree within a year of separation from service, or is otherwise medically related to any event in service.

Specifically, in rendering the requested opinion, the audiologist should consider the following:

a) The Veteran's history of military, occupational, and recreational noise exposure.
b) The significance, if any, of the threshold shift in hearing acuity between audiometric examination in May 1968 and in December 1969 at separation.
c) The Veteran's subjective reports at separation examination in December 1969 and in August 2006 denying perceived ear problems or hearing loss.

A complete rationale should be provided for all opinions expressed.

3.  Provide the Veteran's electronic claims file and a complete copy of this REMAND to the March 2012 VA examiner, or to another examiner if necessary, to obtain an addendum opinion as to whether his current hypertension disability is related to service or to service-connected PTSD.

Following a review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current hypertension disability:

a) had its onset during service, manifested to a compensable degree within a year of separation from service, or is medically related to service (to include the Veteran's report of taking salt tablets during his service in Vietnam); or, if not,
b) whether his hypertension was caused OR is or has been aggravated by service-connected PTSD.

A medical analysis and rationale are to be included with all opinions expressed.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


